Case 15-12717-whd   Doc   Filed 12/12/19 Entered 12/12/19 17:02:33   Desc Main
                           Document     Page 1 of 3
Case 15-12717-whd   Doc   Filed 12/12/19 Entered 12/12/19 17:02:33   Desc Main
                           Document     Page 2 of 3
Case 15-12717-whd        Doc     Filed 12/12/19 Entered 12/12/19 17:02:33            Desc Main
                                  Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

         This is to certify that I have served the following parties in this matter with a copy
  of the within and foregoing by, unless otherwise noted, depositing a true and correct
  copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
  follows:

  Melissa J. Davey, Esq.
  Standing Chapter 13 Trustee
  Via ECF Electronic Notice

  Talitha S. Fleming, Esq.
  Attorney for Debtor
  Via ECF Electronic Notice

  William Donavon Garvin, Jr.
  1527 Tomochichi Road
  Griffin, GA 30223
                 th
         This 12 day of December, 2019.
                                                        /s/ Marc E. Ripps
                                                        Marc E. Ripps
                                                        Georgia Bar No. 606515
  P. O. Box 923533
  Norcross, GA 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
